DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-24, 29, 30, 32 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a clamping assembly for use in an optical fiber cleaving system the clamping assembly comprising: a clamping mechanism mounted to a frame, the clamping mechanism (90) including: a pair of oppositely facing leaf springs between which an optical fiber can be clamped; a first clamping member in contact with one of the leaf springs; a second clamping member in contact with the other of the leaf springs; wherein when a clamping force is applied to one or both of the first and second clamping members, the leaf springs contact the optical fiber and bend about the optical fiber,
a clamping mechanism comprising: a pair of deflectable members between which an optical fiber can be clamped; wherein when a clamping force is applied to one or both of the pair of deflectable members, the deflectable members contact the optical fiber and deflect about the optical fiber, and further comprising a pair of clamping members in contact with the pair of deflectable members, wherein at least one of the clamping members is actuated by an actuator to generate a clamping force between the pair of deflectable members,
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883